PER CURIAM:
The order of this Court in Case No. 32,550, dated Tuesday, November 19, 1963, awarding the attorney for the claimant Oliver Porter a fee of $350.00, one-half to be paid by Liberty Mutual Insurance Company and the other half to be paid by General Accident Group, is hereby vacated and set aside. Now the petition for rehearing in said cause having been granted and an opinion herein having been rendered pursuant to consideration on rehearing granting the petition of Overholser Construction Company and the General Accident Group and quashing the compensation order as to them, it is
Ordered that a fee in the sum of $350.00 is hereby allowed the attorney in this cause for the claimant Oliver Porter, the same to be paid by Liberty Mutual Insurance Company within fifteen days from this date.
DREW, C. J., and THOMAS, ROBERTS, THORNAL and CALDWELL, JJ., concur.